UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUANDELL HICKMAN,

                            Plaintiff,
                                                       19 Civ. 5292 (KPF)
                     -v.-
                                                            ORDER
THE CITY OF NEW YORK,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      Now pending before the Court is Defendant the City of New York’s motion

for judgment on the pleadings in this matter. By Order dated January 15,

2021, the Court directed that Plaintiff’s response, if any, was due on or before

April 1, 2021. (Dkt. #48). To date, Plaintiff has not filed a response to the

motion or responded to the Court’s informal communications. The Court

hereby ORDERS that Plaintiff shall file his response to the motion on or before

June 7, 2021, or the Court will consider the motion unopposed.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff’s

address of record.

      SO ORDERED.

Dated: May 24, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
